DETAILED ACTION
Applicant’s 06/23/2021 response to the previous 02/24/2021 Office action has been considered and entered.

The 06/24/2021 suspension of action under 37 CFR 1.103 has ended and no apparent extension has been received.  Accordingly the instant Application has been returned to active status and examined as set forth below.  

This is the First Final Office Action on the Merits and is directed towards claims 1-21 as amended and/or filed on 06/23/2021.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 02/01/2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CONTINUATION application (CON) of application number 16/014,711 filed on 06/21/2018 now PATENT NO. US 10452079 which is a CONTINUATION of application number 15/296,155 filed on 10/18/2016 now U.S. PATENT NO. (PAT) 10216196 which is a CONTINUATION IN PART (CIP) of 15/171,119 06/02/2016 now PAT 9494943 which has PROVISIONAL APPLCATION (PRO) NUMBER 62/306,678 filed on 03/11/2016 which is a CON of 15/047,781 filed on 02/19/2016 now PAT 9384666, 15/047,781 has PRO 62/276,895 filed on 01/10/2016, 15/171,119 has PRO 62/276,895 filed on 01/10/2016, 15/296,155 has PRO 62/276,895 filed on 01/10/2016, 15/047,781 is a CIP of 14/837,114 filed on 08/27/2015 now PAT 9298186, 14/837,114 is a CIP of 14/611,253 filed on 02/01/2015 now PAT 9139199 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments/Arguments
Applicant’s 06/23/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 02/24/2021 Office action have been fully considered and are persuasive because of, inter alia the newly added limitations.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9123152 B1 to Chatham; Andrew Hughes, US 20120044043 A1 to Nettleton; Eric et al. (Nettleton) and US 20140357295 A1 to SKOMRA; Stewart A. et al. (Skomra) as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9123152 B1 to Chatham; Andrew Hughes in view of US 20120044043 A1 to Nettleton; Eric et al. (Nettleton) and further in view of US 20140357295 A1 to SKOMRA; Stewart A. et al. (Skomra).

Regarding claims 1, 8 and 15 Chatham teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    520
    698
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    455
    784
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    799
    558
    media_image3.png
    Greyscale

and associated descriptive texts a method, One or more computer-readable non-transitory storage media, onboard an autonomous vehicle, including instructions that, when executed by one or more processors, are configured to cause the one or more processors in Fig. 2 and associated texts to and a system 100 in fig. 1 comprising: 
determining, by an autonomous vehicle 110, that the autonomous vehicle is in a zone 715 controlled by a Zone Authority 120 wherein it is understood that “server 120” connotes the claimed “Zone Authority” because it is constantly updated with all the “zones” and further also controls what is considered a “zone” in the “maps” updated and downloaded by the vehicle 110 from the server 120 and especially in the detailed “map information” in Figs. 1 and 7A above as described in for example, Col. 3, Lines 34+:
“(25) A server 120 may include a processor and a memory (not shown). The server 120 may store in its memory information relevant to the navigation of the vehicle 110. Such information may include maps, traffic patterns, and road conditions. The server 120 may receive from the vehicle 110 information related to one or more of the following: map updates, map corrections, traffic pattern updates, and traffic pattern corrections. The server 120 may store the received information in its memory. In some aspects, the server 120 may distribute the received information to other vehicles 110 via the network 130.”,

Col. 8, lines 48+

“(59) The maps may include detailed map information such as zone information, indicating zones that are unsuitable for driving autonomously. For example, an on-ramp, off-ramp, or other complicated or high traffic areas may be identified as such zones as a driver may feel the need to continuously monitor the vehicle in case the driver must take control. Other zones may be identified as unsuitable for any driving, such as a sidewalk, river, mountain, cliff, desert, etc.” 

and Col. 8 lines 67-Col. 9, lines 1+:
“(61) In some examples, the map information may include zones. A zone may include a place where driving may become complicated or challenging for humans and computers, such as merges, construction zones, or other obstacles. As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously. In one example, the vehicle may require a driver to take control of steering, acceleration, deceleration, etc. For instance, FIG. 7A illustrates a map 700a including a problematic zone 715, which is a construction or work zone unsuitable for driving autonomously. In another example, a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle).”, 

transmitting, by the autonomous vehicle, capability information associated with the autonomous vehicle 110 to the zone authority 120 in for example 
in Col. 9, especially lines 22-36 
“ 62) Referring back to FIG. 4, the autonomous component 170 may include a comparison unit 186 that assesses validity of a map retrieved from the map database 180. The comparison unit 186 may receive a map from the map database 180, and may receive the compiled image from the compilation unit 172, where both the map and the compiled image relate to the same area, or relate to the same problematic zone. The comparison unit 186 may compare the compiled image to the map of the same area/zone, and determine if there is any discrepancy. If there is, the comparison unit 186 may issue an alert signal to the cellular modem 154, indicating that the map is invalid or outdated. The cellular modem 154 may transmit the alert signal to the server 120 via the network 130. For instance, with reference to FIGS. 7A-B, 700a may represent the map related to Area 1 retrieved from the map database 180, and 700b may represent the compiled image generated by the compilation unit 172 which also relates to Area 1. Because the map 700a illustrates a work zone 715 absent from the compiled image 700b, the comparison unit 186 may issue an alert indicating that the map 700a is invalid or outdated.” ; 

And Col. 8, Lines 67+:
“(61) In some examples, the map information may include zones. A zone may include a place where driving may become complicated or challenging for humans and computers, such as merges, construction zones, or other obstacles. As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously. In one example, the vehicle may require a driver to take control of steering, acceleration, deceleration, etc. For instance, FIG. 7A illustrates a map 700a including a problematic zone 715, which is a construction or work zone unsuitable for driving autonomously. In another example, a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle).”

Wherein it is understood that the “capability information” connotes the “capability” of the vehicle 110 to navigate the approaching work zone 715 in Fig. 7A that was not previously in the map database as shown in Fig. 7B and to update the server 120 with the new work zone in an area that was previously traversable autonomously or if the “zone” that has been identified requires the driver to take control, 
receiving, by the autonomous vehicle, one or more zone rules, i.e. that the newly identified “zone” is unsuitable for driving autonomously from the zone authority 120 in Col. 8, Lines 27-55:
“(58) The maps may include environmental data that was obtained at a previous point in time and is expected to persist regardless of the vehicle's presence in the environment. For example, a map may include detailed map information, e.g., highly detailed maps detecting the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, or other such features and information. These features may be persistent. For example, when the vehicle 110 approaches the location of a feature in the detailed map information, the vehicle 110 may expect to detect the feature. The detailed map information may also include explicit speed limit information associated with various roadway segments. The speed limit data may be entered manually or scanned from previously taken images of a speed limit sign using, for example, optical-character recognition. The detailed map information may also include two-dimensional street-level imagery, such as highly detailed image data depicting the surroundings of a vehicle from the vehicle's point-of-view. The detailed map information may also include three-dimensional terrain maps incorporating one or more of the objects listed above.

(59) The maps may include detailed map information such as zone information, indicating zones that are unsuitable for driving autonomously. For example, an on-ramp, off-ramp, or other complicated or high traffic areas may be identified as such zones as a driver may feel the need to continuously monitor the vehicle in case the driver must take control. Other zones may be identified as unsuitable for any driving, such as a sidewalk, river, mountain, cliff, desert, etc.”, 

wherein the one or more zone rules are generated by the zone authority based on the capability information of the autonomous vehicle, i.e. the capability to either autonomously traverse the zone at a slower speed, etc. or be controlled by the driver;
causing, by the autonomous vehicle, in response to determining that the autonomous vehicle is in the zone, the autonomous vehicle to operate in a controlled mode of operation associated with the one or more zone “rules” such as “lowering speed and/or increasing a following distance“ as explained in Col. 9, lines 1+ “… a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle)”, 
wherein the one or more zone rules limit behavior of the autonomous vehicle in the zone in Col. 9, lines 1+ ”…a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle)”. 

While Chatham teaches inter alia, vehicle 110 receiving map information from the server 120 before entering a “zone” and even determining that maps are invalid and construction is no longer taking place in a specific location, Chatham does not appear to expressly disclose:
A. determining, by the autonomous vehicle, that the autonomous vehicle is outside the zone; and 
releasing, by the autonomous vehicle, in response to determining that the autonomous vehicle is outside the zone, the autonomous vehicle from the controlled mode of operation, and 
B. transmitting, by the autonomous vehicle, capability information associated with the autonomous vehicle to the zone authority; 
receiving, by the autonomous vehicle, one or more zone rules from the zone authority,
wherein the one or more zone rules are generated by the zone authority based on the capability information of the autonomous vehicle wherein “capability information” connotes as explained in the specification as published as US 20190377364 A1:
“[0116] Referring to FIG. 15, a staging area 206 for the vehicles of FIG. 14 is shown. The vehicles have been delivered and lined up in columns for loading into the ferry. A specific area 207 is set aside for driver operated vehicles. A central computer uses a network or communication links to take control of the driverless vehicles and is acquires information about the number and dimensions and maneuvering capabilities of the driver operated vehicles and the driverless vehicles. The information could come from manual entry, from pre-established databases or from the vehicles over the communication network or links. The computer executes appropriate algorithms to compute a set of locations for placing the vehicles in the ferry of FIG. 14. The central computer transmits the locations to the driverless vehicles and coordinates the sequence of loading so that vehicles do not interfere with the loading of other vehicles. Locations of allowed areas for vehicles to enter or cross in reaching may be transmitted to vehicles to augment or replace information vehicles acquire from their own sensors. 

[0143] The capabilities of the controlled vehicles is an important input. These include speeds and physical capabilities, autonomous operation capabilities, ability to sense and coordinate with other vehicles and environmental features, communication capabilities, ability to report back to the zone authority and assurances of reliability. The zone authority will in most cases tailor the admission privileges and the operation of the rules to specific vehicles to these capabilities. This tailoring can depend on both the nature of the capabilities and the certification of the capabilities as received by the zone authority.”.  

Regarding item A above, Nettleton teaches in for example the figures below:

  
    PNG
    media_image4.png
    561
    684
    media_image4.png
    Greyscale
 


    PNG
    media_image5.png
    794
    615
    media_image5.png
    Greyscale

And associated descriptive texts including for example, only paras:

[0001] This invention relates to the conducting of integrated operations within a defined geographical region and, in particular, to operations involving autonomous equipment. The invention has various applications and, in one of its possible embodiments, has application to a mine automation system 

[0042] The MAS concept of operations entails bounded, uniquely defined localised zones or spatial regions within the mine region employing automation and/or operating personnel. Each of these zones is considered as an Island of Automation (IoA), that may effectively change location with time or whose boundary may change in shape, each operating locally with its own set of entry points, exit points, rules and constraints. 


[0044] At the highest level, the entire mine can be considered as a single IoA. A hierarchy of sub-regional islands can then be defined to encapsulate specific working areas. For example, separate IoAs may be created notionally within the mine for a road network, a bench to be drilled and an area under excavation. Also, it may be desirable in a given mine situation to create a nested hierarchy of smaller IoAs within these areas, should that be required. Transition into and out of an IoA is strictly controlled and the concept of a transition zone (described below with reference to FIGS. 9 and 10) is used to define the region around entry and exit points where transitions are managed. A role of these transition zones is to provide strict bounds to the areas where control handover can occur and to ensure that an entity is not operating without being under the control of an authenticated system. 

[0138] In addition, each edge can be marked with a weight (not shown in FIG. 19). This weight can be a function of many factors including the number of vehicles scheduled to travel between two vertices, the steepness of a road, the length of a road, the properties of the vehicles scheduled to operate in an IoA (eg. fully loaded truck, empty truck, light vehicle) and possibly others relevant to creating the best schedules that conform to the plan and ensure the safe operation of the mine. Some edges may have infinite weights denoting that even though a particular IoA is fully operational, it has reached maximum capacity. For example, safety rules may dictate that no more than 4 vehicles can share a road at the same time. As a result, if 4 vehicles have already been scheduled to navigate a particular road, an alternative path must be generated for a 5th vehicle.


[0254] The control list on Entity X 902 for this sequence varies as X 902 enters the transition zone 907, crosses the port 905, and exits the transition zone 906. On entry of the transition zone 907, base xIC 912 has primary control, and then has secondary control transitioned to the receiver xIC 910. In this manner, the receiver xIC 910 can communicate and feed forward control before the port 905. After crossing into the receiving IoA 901, the base xIC 912 still maintains communication so as to allow it to deregister. In addition to safety, deregistration is important for the base xIC 912 to free resources that were cleared and allocated to the entity's transition.

[0255] Another aspect of this architecture is that an entity 902 gets future way-points or trajectories for its future planning before full operational control. Once the entity 902 has transitioned to the receiver transition zone 906, there is no need for the base xIC 912 to give trajectories or plans.

[0262] An IoA is created for each of the geographic regions identified in FIG. 11. At the highest level, the entire mine is an IoA 1110 and, within the mine, the plant 1102, road 1104 and bench 1106 each become a separate IoA. Finally, a face loading IoA 1108 is created within the bench to enclose the excavator 1116 and trucks 1112 at the time of loading. The xIC hierarchy 1302 of the MCS 1304 for this example is shown in FIG. 13. As the mining operations proceed, the geographical boundaries of the face loading island 1108 and the bench loading island 1106 may be varied to match the current location of the operations.

 [0264] Each of the IoA controllers as shown in FIG. 13 has a behaviour plug-in (eg plug-in 1324 for the mine IC 1314) that provides parameters in the form, for example, of details of the exact control behaviours, constraints and rules within that geographic region. For example, the priority of entities or road rules around the plant 1102 may differ from those at the bench 1106.

[0292] FIG. 17 illustrates the control loop between the MCS 1304, entities in the mine 1110 (including trucks 1112, a dozer 1114 and an excavator 1116) and the MPCS 1502. Communications between the MPCS 1502 and MCS 1304 as illustrated in FIG. 16 are summarised as a single link 1702 for clarity. (13) a secondary controller associated with the localised zone, wherein the secondary controller is responsive to the supervisory control of the primary controller, and wherein the autonomous operator, if located within the localised zone, is responsive to the supervisory control of the secondary controller.

a Mine Automation System that include autonomous vehicles 1112, 1114, 1116, etc. that is determining, by the autonomous vehicle 1112, 1114, 1116, etc., that the autonomous vehicle1112, 1114, 1116, etc. is outside a zone 1106 in para:
“[0189] Control by the MCS 203 is hierarchical and thus the control tasks may fall into higher-level tasks and lower-level tasks. A parent xIC 604 may supervise the control tasks of a child xIC 605. An xIC may direct or supervise a control system of an autonomous entity operating within an Island of Automation. Thus for example, an autonomous vehicle may receive the higher-level command "Move to location x". The local control of the autonomous vehicle or group of autonomous vehicles may then be responsible for controlling the systems and actuators of the vehicle in order to move the vehicle(s) to the specified location. In other words, the MAS 200, through the MCS 203 is performing the operations of a management party for autonomous operations within the highest level IoA, the management party performing functions that include the job or task level control of a lower level autonomous system, which will manage its own tasks in response to the receipt of a job or higher level task command.”; and 

releasing, by the autonomous vehicle 1112, 1114, 1116, etc., in response to determining that the autonomous vehicle has exited the zone and is now “outside the zone”, the autonomous vehicle from a controlled mode of operation in para [0254] above because “Once the entity 902 has transitioned to the receiver transition zone 906, there is no need for the base xIC 912 to give trajectories or plans.” And the vehicle can go back to controlling its own autonomous actions based on its navigation “destination”. 

Accordingly, the prior art references teach the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Chatham must have some manner of determining if the autonomous vehicle has exited the work zone and one equivalent technique is taught by Nettleton as explained above. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Chatham must have a manner of determining if the autonomous vehicle has exited the work zone and Nettleton is considered in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned as explained above because Nettleton teaches “conducting of integrated operations within a defined geographical region and, in particular, to operations involving autonomous equipment.”. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of releasing, by an autonomous vehicle, in response to determining that the autonomous vehicle is outside a zone, the autonomous vehicle from a controlled mode of operation when “NOT located within the localised zone.” Because “Once the entity 902 has transitioned to the receiver transition zone 906, there is no need for the base xIC 912 to give trajectories or plans “ and the autonomous operation will revert to a state that is no longer controlled by the zone authority as taught by at least those portions of Nettleton as explained above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of Chatham would be able to navigate under control of the MAS through the different zones throughout the entire mine 1110 to deliver an operator to a broken or stuck autonomous vehicle 1112-1116 as explained in Nettleton para [0037] “…An operator may (but need not necessarily) also be enabled to exercise overriding control over the management party autonomous system and, by way of that system, over the autonomous operating systems.”.

Common knowledge and common sense dictates that of the person of ordinary skill in the art would understand that once the autonomous vehicle of Chatham is outside of the mine zone 1110 the autonomous vehicle of Chatham would no longer have to be under control of the MAS taught by Nettleton as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding item B above, while the combination of Chatham and Nettleton teaches the invention as claimed and explained above, If Applicant is of the opinion that the combination does not appear to expressly disclose the newly added limitations:
transmitting, by the autonomous vehicle, “capability information” associated with the autonomous vehicle to the zone authority; 
receiving, by the autonomous vehicle, one or more zone rules from the zone authority,
wherein the one or more zone rules are generated by the zone authority based on the “capability information” of the autonomous vehicle wherein “capability information” connotes as explained in the specification as published as US 20190377364 A1:
“[0116] Referring to FIG. 15, a staging area 206 for the vehicles of FIG. 14 is shown. The vehicles have been delivered and lined up in columns for loading into the ferry. A specific area 207 is set aside for driver operated vehicles. A central computer uses a network or communication links to take control of the driverless vehicles and is acquires information about the number and dimensions and maneuvering capabilities of the driver operated vehicles and the driverless vehicles. The information could come from manual entry, from pre-established databases or from the vehicles over the communication network or links. The computer executes appropriate algorithms to compute a set of locations for placing the vehicles in the ferry of FIG. 14. The central computer transmits the locations to the driverless vehicles and coordinates the sequence of loading so that vehicles do not interfere with the loading of other vehicles. Locations of allowed areas for vehicles to enter or cross in reaching may be transmitted to vehicles to augment or replace information vehicles acquire from their own sensors. 

[0143] The capabilities of the controlled vehicles is an important input. These include speeds and physical capabilities, autonomous operation capabilities, ability to sense and coordinate with other vehicles and environmental features, communication capabilities, ability to report back to the zone authority and assurances of reliability. The zone authority will in most cases tailor the admission privileges and the operation of the rules to specific vehicles to these capabilities. This tailoring can depend on both the nature of the capabilities and the certification of the capabilities as received by the zone authority.”.  

Then resort may be had to the figures of Skomra below:

    PNG
    media_image6.png
    448
    746
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    656
    539
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    515
    626
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    233
    775
    media_image9.png
    Greyscale



transmitting, by an autonomous vehicle 102, , “capability information” associated with the autonomous vehicle to the zone authority in paras:
“[0140] Telematics devices 150 can receive commands, control information, programming, software, state change information, instructions, status information, visual and/or audio information, or any other kind of information. In the example non-limiting embodiment, telematics devices 150 can communicate with any desired type or configuration of external device(s) including but not limited to smart phones, tablets, computers, cellular telephone systems, the Internet or other network, humans, and/or other telematics devices. 

[0142] Additionally, as illustrated in FIG. 2B, telematics device 150a may communicate with equipment, sensors, processors, memories, devices or other capabilities on-board the asset (in this case van 102). In the particular example shown, van 102 includes a conventional OBD-II on-board diagnostic system including a digital bus accessible via a conventional connector. In the non-limiting example shown, telematics device 150a includes a wired or wireless capability (e.g., a connector 156 and associated cable) for interfacing with such on-board vehicle data bus. Using such connection capability, telematics device 150a may receive/monitor various information concerning van 102 including but not limited vehicle speed, engine RPM, fuel level, and a variety of other vehicle operating parameters. Additionally, in some example non-limiting installations, telematics device 150a may apply signals to the van 102's bus to control certain aspects of the asset, access the asset's internal user interfaces (e.g., dashboard display, sound system, etc.) and for other purposes. Of course, the technology is by no means limited to an OBDII vehicle or asset bus and can be used with any on-asset communications or network capability(ies) including but not limited to CAN (Controller Area Network), D2B (Domestic Digital Bus) FlexRay, DC-BUS, IDB-1394, IEBus, I.sup.2C, ISO-9141-I/-II, J1708, J1587, J1850, J1939 and ISO 11783, KWP2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus (part of the Train Communication Network IEC 61375), SMARTwireX, SPI, VAN (Vehicle Area Network), WIFI or any other desired communications facility and associated protocol. Some such busses may also provide power for telematics device 150.”

[0145] In the non-limiting example shown, telematics device 150c installed on trailer 106 may not need to connect to any other facility or capability provided by trailer 106, but may be self-sufficient and/or self-reliant in terms of being self-powered, self-sensing, self-aware and the like. In the non-limiting example shown, trailer telematics device 150c and tractor telematics device 150b can automatically detect that they are in proximity to one another, establish wireless communications exchange over a wireless communications link, and leverage and/or otherwise coordinate each other's sensing, processing, storing, reporting and/or other capabilities. Such coordination can further involve a user device 152 as shown in FIG. 2A.; 


receiving, by the autonomous vehicle, one or more zone rules from the zone authority in para:
“[0093] Downloading a plan to an embedded device in real time. Plan can include navigational route, preset threshold limits for sensor readings at specific locations. For example, vehicle speed threshold will be different in different geographical regions (e.g., driver safe driving may have tighter tolerances in schools zones).”,

[0248] As further shown in FIGS. 18-35, four main navigational elements are provided: "Assets", "Groups", "Users" and "Geofences." Alternatively, the navigational elements may arise under different labels. For example, and with particular application to an embodiment in which the system is used to tracked vehicles or the like, the navigational elements may be "Mobile", "Groups", "Managers", "Locations", and "Zones". In this alternative example, the label "Geofences" has been separated into two separate navigational elements, i.e., "Locations" and "Zones," where a "Location" is a particular point, spot, address, coordinate set, etc. whereas a "Zone" defines a wider region, area, locale, etc., where a Zone may encompass or be centered on a Location. 

wherein the one or more zone rules are generated by the zone authority based on the “capability information” of the autonomous vehicle in para
and claims :
“11. A system for cooperating with a user having a user device, the system comprising: a sensor that monitors an asset; at least one intelligent communicating device configured to provide a trusted intelligent agent that gathers information from the sensor; the system being further comprising binding (a) the user to the user device, (b) the user device to intelligent communicating device, and (c) the user and the intelligent communicating device.
23. The system of claim 11 wherein the system dynamically defines behavior of the intelligent communicating device based on a set of facts from an asset to define an agent that is going to take an action, and uses historical data to generate an alert to detect variance between planned and actual activities.
24. The system of claim 11 wherein the intelligent communicating device is hardware mechanically fixable to the asset, or a secure software entity that is authenticated to a user, the asset comprises a container used to deliver people/products/services, and the intelligent communicating device monitors the geolocation, operation and/or condition of the asset and/or biometrics of the user.


Accordingly, the prior art references teach the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, determining the capabilities of the autonomous vehicles of Chatham and Nettleton above would be performed by an equivalent technique of determining the capabilities of the autonomous vehicles, i.e. the “asset” of Skomra. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of transmitting “capability information” to a zone authority 200 and causing an autonomous vehicle of the combination of Chatham and Nettleton to operate in a controlled mode of the zone authority as taught by at least Skomra above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicles of Chatham and Nettleton that have the capabilities to autonomously navigate to a destination would be controller by different speed thresholds in each zone as taught by Skomra as known in the art in para [0093] above.  While those vehicles that do not have the capability and cannot be autonomously controlled will display the signals on the dashboard display as taught by Skomra para [0142] above “Additionally, in some example non-limiting installations, telematics device 150a may apply signals to the van 102's bus to control certain aspects of the asset, access the asset's internal user interfaces (e.g., dashboard display, sound system, etc.)” 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Skomra to the prior art combination of Chatham and Nettleton as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2, 9 and 16 and the limitations transmitting, by the autonomous vehicle, sensor data collected from one or more sensors see Chatham above “The compilation unit 172 may receive observation data captured by the laser sensor 160, and may compile the observation data.” of the autonomous vehicle to the zone authority see Chatham Figures 7A and 7B above wherein it is understood that the autonomous vehicle will send and update to map database 180, which as explained above, connotes the zone authority and “Because the map 700a illustrates a work zone 715 absent from the compiled image 700b, the comparison unit 186 may issue an alert indicating that the map 700a is invalid or outdated.”.  

Regarding claims 3, 10 and 17 and the limitations wherein the one or more zone rules are generated further based on the sensor data see Chatham wherein it is understood that the autonomous vehicle is sensing a NEW construction zone that was not previously on the map.   

Regarding claims 4, 11 and 18 and the limitations wherein the zone rules require the autonomous vehicle to: respond to information communicated by the zone authority see Chatham wherein decreasing the speed connotes the response; or report periodically to the zone authority the autonomous vehicle's speed, location, or conditions sensed by the autonomous vehicle see Nettleton:
[0155] The MPCS 202 is illustrated in FIGS. 4 and 5 and it functions to integrate information from a variety of spatial, spectral and geological sensors (not shown) into a single common operating picture of the mine. This integration may be performed in real time based on information from the various sensors. The specific MPC instances described below fuse the sensor data and communicate the fused data in the hierarchy. The word "picture" is not limited to a visual image, but refers more broadly to a multi-dimensional data representation or characterisation of the mine. The data may include image data. The MPCS 202 operates at many scales and resolutions, integrating information from wide area sensors on the ground or in the air, with information from local sensors on vehicles and other platforms. In general, sensors are used in conjunction with a specific MPC instance. However, in some arrangements wide-area data may be partitioned and partitioned subsets may be associated with different MPC instances.”.
Per In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”
  
	Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 5, 12 and 19 and the limitations wherein the zone is a parking facility, tunnel, road, or security area see the teachings of both references wherein Chatham discloses a tunnel and road and Nettleton teaches a work site that connotes the claimed “security area”.  
Per In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 6, 13 and 20 and the limitations wherein determining that the autonomous vehicle is in the zone comprises determining, by the autonomous vehicle that the autonomous vehicle has passed through, or is passing through a physical gate or a communications-based electronic point of control transfer see the teachings of Nettleton above, at least figures 9 and 11 wherein it is understood that a communications-based electronic point of control transfer is expressly disclosed and that per figure 11 Plant Island 1102 connotes a physical gate truck 1112 must enter through to unload.  
Per In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 7, 14 and 21 and the limitation the method of Claim 1, wherein the zone rules designate speed, vehicle spacing, or lane selection see the teachings of Chatham And Col. 8, Lines 67+:
“(61) In some examples, the map information may include zones. A zone may include a place where driving may become complicated or challenging for humans and computers, such as merges, construction zones, or other obstacles. As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously. In one example, the vehicle may require a driver to take control of steering, acceleration, deceleration, etc. For instance, FIG. 7A illustrates a map 700a including a problematic zone 715, which is a construction or work zone unsuitable for driving autonomously. In another example, a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle).”

 and Nettleton para [0138] above “ For example, safety rules may dictate that no more than 4 vehicles can share a road at the same time. As a result, if 4 vehicles have already been scheduled to navigate a particular road, an alternative path must be generated for a 5th vehicle.”.  
Per In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nettleton to the prior art of Chatham as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example only:

US-20120083964-A1 TO Montemerlo; Michael Steven teaches in for example [0027] “In various aspects described herein, the processor may be located remotely from the vehicle and communicate with the vehicle wirelessly. In other aspects, some of the processes described herein are executed on a processor disposed within the vehicle and others by a remote processor, including taking the steps necessary to execute a single maneuver.”

US 9174342 B2 to Pinter; Marco teaches inter alia an autonomous vehicle 100 controlled differently when it is in different zones 404 and 406 in Fig. 4 below:

    PNG
    media_image10.png
    471
    681
    media_image10.png
    Greyscale


US-20160086285-A1 to Jordan Peters; Julie A. teaches inter alia, determining a vehicles communication and sensing “capability information” in for example paras:
“[0107] V2V communications also may include vehicle-to-infrastructure (V2I) communications, such as transmissions from vehicles to non-vehicle receiving devices, for example, toll booths, rail road crossings, and road-side traffic monitoring devices. Certain V2V communication systems may periodically broadcast data from a vehicle 710 to any other vehicle, or other infrastructure device capable of receiving the communication, within the range of the vehicle's transmission capabilities.

[0111] In certain embodiments, vehicle sensors, vehicle on-board diagnostic systems (OBDs) and other vehicle-based systems and/or vehicle communication systems, may collect and/or transmit data pertaining to autonomous driving of the vehicles. In autonomous driving, the vehicle fulfills all or part of the driving without being piloted by a human. An autonomous car can be also referred to as a driverless car, self-driving car, or robot car. For example, in autonomous driving, a vehicle control computer 717 may be configured to operate all or some aspects of the vehicle driving, including but not limited to acceleration, braking, steering, and/or route navigation. A vehicle with an autonomous driving capability may sense its surroundings using the vehicle sensor 711 and/or receive inputs regarding control of the vehicle from the vehicle communications systems, including but not limited to short range communication system 712 telematics device 713, or other vehicle communication systems.” 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220507                                                                                                                                                                                                      


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665